Citation Nr: 0819228	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-36 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus.  He has not indicated that there was any treatment 
for hearing loss during service, but contends that he has 
experienced gradually decreased hearing since his service in 
the Army and right sided tinnitus that sounds like crickets 
and has been present "for many years."  See VA Audio 
Consultation, August 2004.  

The veteran's service medical records are unavailable for 
review.  These records are believed to have been destroyed in 
the National Personnel Records Center (NPRC) fire in 1973.  
See Formal finding of unavailability, February 2005.  
Accordingly, VA has a heightened duty to assist in this case.  
Although not reflected on the veteran's military personnel 
record (DD Form 214), the veteran has supplied supporting 
documentation that reflects combat service in the infantry 
during the Korean conflict.  See 25th Infantry Division 
Roster, December 1953.  

The veteran contends that he was continuously exposed to loud 
noise during combat, in particular, that duties in the 
infantry required him to carry a bazooka and that he was 
frequently exposed to the loud sound of heavy artillery.  See 
VA Form 21-4138, Statement in Support of Claim, March 2005.  
The veteran contends that this exposure has caused his 
currently diagnosed hearing loss and tinnitus. 
Given the veteran's reported service in combat and consequent 
noise exposure, as supported by the 25th Infantry Division 
Roster above discussed, further development is required.  
Specifically, a medical examination and etiological opinion 
are necessary.  See 38 C.F.R. § 3.159(c)(4) (2007).

The issue of tinnitus is found to be inextricably intertwined 
with the issue of hearing loss remanded herein. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered). As his 
claim for service connection for hearing loss is remanded, so 
too must this claim for tinnitus be remanded. 

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) have 
been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated and 
how the effective date of that grant 
will be assigned.  Also request that he 
"provide any evidence in his possession 
that pertains to the claim."

2.  Schedule the veteran for a VA audio 
and ear disease examination to determine 
the nature and etiology of his hearing 
loss and tinnitus.  The claims file must 
be forwarded for review by the examiner.  
All testing deemed necessary must be 
conducted.  The examiner is instructed 
that the veteran has had noise exposure 
in combat during service and is asked to 
obtain a complete history of the 
veteran's post-service noise exposure.  
The examiner is then asked to render an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or more) that the veteran's bilateral 
hearing loss and tinnitus are of the 
type as to be related to his noise 
exposure in service.  A rationale for 
any opinion offered is requested.

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The veteran need take no further action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



